internal_revenue_service number release date index number ----------------------------------------------------------- -------------------------------- ----------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number ---------------------- refer reply to cc ita b05 plr-105618-17 date date legend taxpayer subsidiary exempt_organization state year date date partnership b partnership c partnership d x y dear ----------------- -------------------------------- ----------------------- ------------------------------------- -------------- ------- -------------------------- --------------------------- ------------------------------------- ---------------------------- ------------------------------------------------------ ------ ---- plr-105618-17 this letter responds to a request for a private_letter_ruling dated date submitted on behalf of subsidiary by taxpayer requesting that the internal_revenue_service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_168 of the internal_revenue_code not to be treated as a tax-exempt_controlled_entity for year facts according to the information submitted and representations made taxpayer is a corporation organized under the laws of state taxpayer uses an accrual_method of accounting for financial reporting and u s federal_income_tax purposes and annual_accounting_period of december all of taxpayer’s stock is owned by an s_corporation which is itself wholly-owned by exempt_organization accordingly taxpayer is a tax-exempt_controlled_entity for purposes of sec_168 taxpayer formed subsidiary on date all of the outstanding_stock of subsidiary is owned by taxpayer taxpayer contributed two partnership interests to subsidiary partnership b and partnership c at the end of year in a transaction qualifying under sec_351 as a result subsidiary owns approximately x percent of the outstanding common interest in partnership b further subsidiary and partnership b each own half of the outstanding common interest in partnership c partnership c is the managing member and owns a majority y percent of partnership d which renovates and develops historic property taxpayer filed a consolidated_return for year by the due_date of the return by mailing a paper copy to the service taxpayer timely filed a separate_return for subsidiary for year by the due_date of the return on the separate_return subsidiary made a sec_168 election not to be treated as a tax-exempt_entity thereby permitting subsidiary to make use of rehabilitation credits through its allocations as the majority owner of partnership d a partnership which renovates and develops historic property subsidiary filed the separate_return by mailing a paper copy to the internal_revenue_service due to a misinterpretation of the consolidated_return_regulations by taxpayer’s in-house tax professional two errors occurred subsidiary should have been part of taxpayer’s consolidated_return rather than filing separately and taxpayer should have filed its consolidated_return electronically rather than by mailing a paper return due to these two errors taxpayer is considered to have not timely filed its consolidated_return for year likewise subsidiary is considered to have not timely filed its sec_168 election for year as a result of the failure to make the sec_168 election timely subsidiary is considered a tax-exempt_controlled_entity if subsidiary is considered a tax-exempt_controlled_entity subsidiary is effectively denied use of rehabilitation credits associated with subsidiary’s partnership_allocations from partnership d plr-105618-17 after taxpayer realized on subsidiary’s behalf that it had not timely filed the sec_168 election it requested relief to make the election provided for under sec_168 effective year from the materials submitted it is evident that at all times subsidiary intended to and did initially make the sec_168 election timely but on a separate_return and in the wrong format upon realizing this error and with the additional understanding that subsidiary should have filed as part of taxpayer’s consolidated_return taxpayer on behalf of subsidiary represents that it has acted reasonably and in good_faith that granting relief will not prejudice the interests of the government and that it is not using hindsight in making either election law sec_168 provides that for purposes of sec_168 if any property which but for this subparagraph is not tax-exempt_use_property is owned by a partnership having a tax-exempt_entity and a non-tax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to the tax-exempt entity's proportionate share of such property is treated as tax-exempt_use_property sec_168 provides generally that any tax-exempt_controlled_entity is treated as a tax-exempt_entity for purposes of sec_168 sec_168 describes a tax-exempt_controlled_entity as any corporation which would not otherwise be considered a tax-exempt_entity where percent or more in value of the corporation's stock is held by one or more tax-exempt entities other than a foreign_person_or_entity under sec_168 a tax-exempt_controlled_entity can elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-1 of the procedures and administration regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t requires the sec_168 election to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective sec_301_9100-7t provides the manner in which the sec_168 election is made thus the sec_168 election is a regulatory election sec_301_9100-1 provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in plr-105618-17 sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is considered to have not acted reasonably and in good_faith if the taxpayer - i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was fully informed of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 states that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under sec_301_9100-3 the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section analysis the information and representations submitted indicate at all times that subsidiary intended to make the sec_168 election and that taxpayer’s failure to make the sec_168 election on subsidiary’s behalf was inadvertent taxpayer represents that it has requested relief before the failure to make the election was discovered by the service further taxpayer has acted reasonably and in good_faith within the meaning plr-105618-17 of sec_301_9100-3 and is not using hindsight in requesting permission to make a late election further the interests of the government will not be prejudiced by the granting of relief based solely on the above facts and representations we conclude that taxpayer has met the requirements of sec_301_9100-1 and sec_301_9100-3 with respect to obtaining an extension of time to file the sec_168 election conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied with respect to taxpayer’s failure to make the election under sec_168 for year accordingly taxpayer is granted an extension of time of days from the date of this letter to file a return for year making the election under sec_168 taxpayer should attach a copy of this letter to its return this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information representations and other data submitted this ruling addresses the granting of sec_301_9100-3 relief only we express no opinion regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy of this letter for sec_6110 purposes cc
